UNITED STATES ARMY COURT OF CRIMINAL APPEALS

                                   Before
                        HOLDEN, HOFFMAN, and SULLIVAN
                          Appellate Military Judges

                           UNITED STATES, Appellee
                                     v.
                       Specialist JOSHUA P. NAVRESTAD
                        United States Army, Appellant

                                ARMY 20030335

                            1st Infantry Division
                        Robin L. Hall, Military Judge
         Lieutenant Colonel John W. Miller II, Staff Judge Advocate


For Appellant:  Colonel Mark Cremin, JA; Lieutenant Colonel Mark
Tellitocci, JA; Major Sean S. Park, JA; Captain Danyele M. Jordan, JA (on
brief).

For Appellee:  Lieutenant Colonel Mary M. Foreman, JA; Captain Edward E.
Wiggers, JA; Captain Michael C. Friess, JA (on brief).


                                30 July 2008

              -------------------------------------------------
                        SUMMARY DISPOSITION ON REMAND
              -------------------------------------------------

Per Curiam:

      On 14 May 2008, the Court of Appeals for the Armed Forces (CAAF) set
aside our findings of guilty to Specifications 4 and 5 of the Charge.  They
left intact our affirmation of convictions for appellant’s guilty pleas to
two specifications of attempted transfers of child pornography to a child
under 16 years of age and attempted solicitation of a child under the age
of 16 to engage in telephone sex and sexual acts with another minor
(Specifications 1 through 3).  The CAAF remanded the case to this court for
sentence reassessment.  United States v. Navrestad, 66 M.J. 262 (C.A.A.F.
2008).

      We have reassessed the sentence as directed by our superior court.
We note the transfers of child pornography and solicitations in each
affirmed offense were completed acts.  Specifications 1 through 3 contained
language properly alleging the offenses as attempts only because the
recipient in each instance was an undercover police officer assigned to
catch online child sex predators.  We have given appellant

NAVRESTAD – ARMY 20030335

appropriate credit for his guilty pleas and note the military judge ruled
the offenses in Specifications 4 and 5 were multiplicious with each other
for sentencing.

      Reassessing the sentence on the basis of the errors noted, the entire
record, and applying the principles of United States v. Sales, 22 M.J. 305
(C.M.A. 1986) and United States v. Moffeit, including Judge Baker’s
concurring opinion, 63 M.J. 40, 43 (C.A.A.F. 2006), the court affirms the
sentence.

                                  FOR THE COURT:




                                  MALCOLM H. SQUIRES, JR.
                                  Clerk of Court